DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15-18 are allowed.
As to claim 1, an infusion system for use with a total parenteral nutrition (“TPN”) source of TPN solution and an insulin source of insulin to provide concurrent TPN/insulin infusion, the infusion system comprising: a fluid administration set having a primary line in fluid communication with  the TPN source, a secondary line in fluid communication with the insulin source, and a common outlet line connected to and in operative fluid communication with the primary line and the secondary line; a positive displacement pump, a flow controller; a glucose sensor operably connected to the patient to monitor glucose level and further operable connected to the flow controller; and wherein the flow controller comprises instructions that when executed are configured to: display a first user interface including a plurality of user selectable modes for concurrent TPN/insulin infusion, wherein the plurality of user selectable modes comprise continuous phase, taper phase, and keep vein open phase in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Robinson et al. (US. 20100168535A1) (“Robinson”) is the closest prior art of record. Even though Robinson discloses an infusion system for use with a total parenteral nutrition (“TPN”) source of TPN solution and an insulin source of insulin to provide concurrent TPN/insulin infusion, the infusion system comprising: a fluid administration set having a primary line in fluid communication with  the TPN source, a secondary line in fluid 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed  11/22/2021, with respect to limitation “a plurality of user selectable modes for concurrent TPN/insulin infusion, wherein the plurality of user selectable modes comprise continuous phase, taper phase, and keep vein open phase” to claim 1 have been fully considered and are persuasive.  The 103 rejection of 1 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783